EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Response, filed on September 30, 2021, has been received and made of record. In response to the Non-Final Office Action dated July 1, 2021, claims 1, 16 and 19 have been amended, claims 14, 17, 21 and 23 have been cancelled, and claims 24 and 25 have been newly added.

Response to Arguments
  Regarding the objection to the drawings, Applicant has cancelled claim 23, which recited the objected to material.  In light of this cancellation, the objection to the drawings is withdrawn.
Regarding the 35 U.S.C. 112 rejections of claims 17 and 23, Applicant has  cancelled claims 17 and 23, rendering the rejection moot.  Therefore, the outstanding 35 U.S.C. 112 rejections of claims 17 and 23 are withdrawn.
Regarding the 35 U.S.C. 103 rejection of claims 1-9, 11-13, 15, 18-20 and 22, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claims 1-9, 11-13, 15, 18-20 and 22 has been withdrawn.

Allowable Subject Matter
Claims 1, 3-13, 15, 16, 18-20, 22, 24 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 3-9, 11-16 and 18, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an imaging device comprising a pixel array including pixels including a first pixel and a second pixel, each of the pixels including a photoelectric converter that converts light into charge, the photoelectric converter including a first electrode, a second electrode facing the first electrode, and a photoelectric conversion layer between the first electrode and the second electrode, an addition circuit that adds together a signal generated in the first pixel having a first sensitivity and a signal generated in the second pixel having a second sensitivity different from the first sensitivity, and voltage supply circuitry configured to supply, via a capacitor, at least two different voltages to the first electrode of the first pixel to vary a sensitivity of the first pixel and configured to supply, via a capacitor, at least two different voltages to the first electrode of the second pixel to vary a sensitivity of the second pixel, wherein each of the first pixel and the second pixel includes a detection circuit that is coupled to the first electrode and that detects the charge.
Regarding claim 10, the claim is allowable for reasons as made clear throughout prosecution.  Further, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a imaging device comprising a pixel array including pixels including a first pixel and a second pixel, each of the pixels including a photoelectric converter that converts light into charge, the photoelectric converter 
Regarding claims 19, 20, 22, 24 and 25, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an imaging device comprising a pixel array including pixels including a first pixel and a second pixel, each of the pixels including a photoelectric converter that converts light into charge, each of the first pixel and the second pixel being configured to have a variable sensitivity; and an addition circuit that adds together a signal generated in the first pixel and a signal generated in the second pixel, wherein a length of a charge accumulation period of the first pixel in a first frame period is different from a length of a charge accumulation period of the second pixel in the first frame period.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/GARY C VIEAUX/Primary Examiner, Art Unit 2697